18‐1283‐cv 
     Clemens v. Moody’s Analytics, Inc. 
                                                                                                     
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                                          
                                            SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 3rd day of May, two thousand nineteen. 
 4    
 5          PRESENT:  GUIDO CALABRESI, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           RICHARD J. SULLIVAN, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          GREGORY CLEMENS, 
11    
12                          Plaintiff‐Appellant, 
13    
14                    v.                                                          No. 18‐1283‐cv 
15                                                                             
16          MOODY’S ANALYTICS, INC., 
17           
18                           Defendant‐Appellee. 
19          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20          FOR APPELLANT:                                            DAVID N. MAIR, Kaiser 
21                                                                    Sauborn & Mair, P.C., New 
22                                                                    York, NY. 
23    
 1         FOR APPELLEE:                                 KENNETH J. TURNBULL, 
 2                                                       Morgan, Lewis & Bockius LLP, 
 3                                                       New York, NY. 
 4          
 5         Appeal from a judgment of the United States District Court for the 

 6   Southern District of New York (Paul A. Crotty, Judge). 

 7         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

 8   AND DECREED that the judgment of the District Court is AFFIRMED in part 

 9   and VACATED and REMANDED in part. 

10         Gregory Clemens appeals from a judgment of the District Court (Crotty, J.) 

11   dismissing his claims against Moody’s Analytics, Inc., for retaliation and 

12   interference with his rights under the Family and Medical Leave Act (FMLA), 29 

13   U.S.C. § 2601 et seq., breach of contract, and violation of New York Labor Law 

14   Section 191.    We assume the parties’ familiarity with the facts and record of the 

15   prior proceedings, to which we refer only as necessary to explain our decision to 

16   affirm in part and vacate and remand in part. 

17         On appeal, Clemens argues that: (1) he was entitled to a trial on his FMLA 

18   retaliation claim; (2) Moody’s prorating of payments to him under the 2015 

19   Incentive Compensation Plan (the “Plan”) interfered with his rights under the 


                                              2
 1   FMLA; (3) Moody’s reduction of Clemens’s contribution units under the Plan 

 2   breached Moody’s contract with Clemens; and (4) payments under the Plan were 

 3   “wages” protected by the New York Labor Law. 

 4         As an initial matter, the parties agree that the three‐step framework in 

 5   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), applies to Clemens’s 

 6   FMLA retaliation claim.    See Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 

 7   429 n.7 (2d Cir. 2016).    Under that framework, (1) a plaintiff must first establish 

 8   a prima facie case of FMLA retaliation; (2) if the plaintiff does so, “the defendant 

 9   must [then] demonstrate a legitimate, non‐discriminatory reason for its actions”; 

10   and, finally, if the defendant does so, (3) “the plaintiff must then show that 

11   defendant’s proffered explanation is pretextual.”    Id. at 429.    “In short,” at step 

12   three, “the question becomes whether the evidence, taken as a whole, supports a 

13   sufficient rational inference of discrimination.”    Weinstock v. Columbia Univ., 

14   224 F.3d 33, 42 (2d Cir. 2000).    Even assuming arguendo that Clemens 

15   established a prima facie case, we conclude that Clemens’s claim nevertheless 

16   fails at the third McDonnell step because he did not “produce[] evidence that 

17   would permit a reasonable factfinder to conclude that” the removal of Clemens’s 


                                                3
 1   contribution units and his termination were in fact motivated by retaliation.   

 2   Widomski v. State Univ. of N.Y. (SUNY) at Orange, 748 F.3d 471, 476 (2d Cir. 

 3   2014); see also Graziadio, 817 F.3d at 429–31. 

 4         First, Clemens claims that his manager, David Little, deviated from his 

 5   ordinary practice of meeting with employees before deducting the contribution 

 6   units.    But the undisputed record evidence shows that Little met with Clemens 

 7   before he acted to remove the contested units.    Nor has Clemens produced any 

 8   evidence that the remaining statements Little made to the Moody’s investigators 

 9   were motivated by retaliatory animus.    We note, too, that Clemens testified that 

10   he did not think he was discriminated against because he asked for a leave of 

11   absence under the FMLA.    Clemens contends that this testimony has been taken 

12   out of context; but even if the testimony is disregarded, Clemens failed to 

13   produce any evidence that Little’s actions were motivated by retaliation as 

14   opposed to a legitimate skepticism of the units claimed by Clemens in light of his 

15   reduced working hours and Little’s own personal knowledge of Clemens’s work 

16   activities during that time period.    For these reasons, the District Court correctly 

17   determined that Clemens failed to produce evidence that could lead a reasonable 


                                               4
 1   factfinder to find that Moody’s acted with a retaliatory animus, and not for its 

 2   stated reasons. 

 3         We next turn to Clemens’s claim that Moody’s proration of his bonus 

 4   interfered with his FMLA rights.    To succeed on a claim of FMLA interference, a 

 5   plaintiff must establish “1) that she is an eligible employee under the FMLA; 2) 

 6   that the defendant is an employer as defined by the FMLA; 3) that she was 

 7   entitled to take leave under the FMLA; 4) that she gave notice to the defendant of 

 8   her intention to take leave; and 5) that she was denied benefits to which she was 

 9   entitled under the FMLA.”    Graziadio, 817 F.3d at 424.    The record evidence 

10   showed that Moody’s prorates payments under the Plan based on the length of 

11   the employee’s leave, regardless of the reason for the leave.    Furthermore, while 

12   Clemens contends that his bonus was already “self‐prorating” because a reduced 

13   work period would naturally yield fewer contribution units, under the specific 

14   circumstances of the case, we reject that argument.    Because the undisputed 

15   evidence showed that Moody’s neutrally applies its prorating policy to incentive 

16   payments under the Plan, as opposed to payments based on, for example, mere 

17   attendance, and there is nothing else to indicate a violation of the FMLA, we 


                                              5
 1   agree with the District Court that Clemens could not prove that Moody’s 

 2   interfered with his FMLA rights.    See Sommer v. Vanguard Grp., 461 F.3d 397, 

 3   405 (3d Cir. 2006). 

 4         With respect to Clemens’s state law claims, the District Court exercised 

 5   supplemental jurisdiction over those claims under 28 U.S.C. § 1367, but we are 

 6   not able on review to determine its reasons for doing so.    We vacate the District 

 7   Court’s decision as to these claims and remand to permit it to conduct an 

 8   inquiry.    If the District Court decides, after giving the parties notice and an 

 9   opportunity to be heard, see Catzin v. Thank You & Good Luck Corp., 899 F.3d 

10   77, 82–84 (2d Cir. 2018), to decline supplemental jurisdiction over those claims, it 

11   should dismiss them without prejudice “so that the state courts may adjudicate 

12   those claims in their entirety if the plaintiff chooses to pursue them in those 

13   courts.”    Giordano v. City of New York, 274 F.3d 740, 755 (2d Cir. 2001); see 

14   Carnegie‐Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (directing district 

15   courts to consider “the values of judicial economy, convenience, fairness, and 

16   comity” to determine whether the exercise of supplemental jurisdiction is proper 

17   and stating that the usual rule is that when “all federal‐law claims are eliminated 


                                                6
1   before trial, the balance of factors to be considered . . . will point toward 

2   declining to exercise jurisdiction over the remaining state law claims”). 

3         We have considered Clemens’s remaining arguments and conclude that 

4   they are without merit.    For the foregoing reasons, the judgment of the District 

5   Court is AFFIRMED in part and VACATED in part, and the case is REMANDED. 

6                                           FOR THE COURT:   
7                                           Catherine O=Hagan Wolfe, Clerk of Court   




                                               7